DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the Office points to a single feature of Tran as teaching multiple distinguished components of the device as recited in the pending claims since the Office points to a first portion of Tran as disclosing both an annular posterior portion and a posterior facing surface of the annular intermediate portion, although the claims list elements separately, it is the examiners position that the Office action identifies two separate structures to define the claim elements. Although there is special overlap in the structures, wherein the posterior facing surface is one of the a surfaces making up the annular posterior portion, the examiner does not interpret the ‘posterior facing surface’ and the ‘annular posterior portion’ as the exact same structure in the device of Tran, similar to how all the parts of the device make up a whole. Therefore, the examiner maintains that the structures identified comprise a distinct ‘surface’ and a distinct ‘portion’ of the device since the each have a have different boundaries in the structural components they encompass on the device of Tran. The surfaces are merely components of the defined ‘portions’ and define distinct bounds within the portions themselves. Therefore, applicant’s arguments are not persuasive. 

    PNG
    media_image1.png
    611
    941
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-38, 40-43, 47, 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al (US 20050015145). 
  Regarding claim 32,  Tran discloses an intraocular lens system configured for insertion into a capsular bag of an eye, the device comprising: an annular anterior portion (see image 

    PNG
    media_image2.png
    446
    1198
    media_image2.png
    Greyscale

Regarding claim 33, Tran discloses all of the limitations set forth in claim 32, wherein the device further comprises a central longitudinal axis, and wherein the anterior facing surface and the posterior facing surface extend transverse to the central longitudinal axis (see image below). 

    PNG
    media_image3.png
    563
    894
    media_image3.png
    Greyscale

Regarding claim 34, Tran discloses all of the limitations set forth in claim 33, wherein the anterior facing surface extends perpendicular to the central longitudinal axis (see image above).
Regarding claim 35, Tran discloses all of the limitations set forth in claim 32, wherein a widest portion of the passage is within the annular intermediate portion (see image below, figure 3).

    PNG
    media_image4.png
    544
    1235
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    605
    1212
    media_image5.png
    Greyscale

Regarding claim 37, Tran discloses all of the limitations set forth in claim 32, wherein the exterior further includes a radially outward facing surface between the anterior facing surface and the posterior facing surface (see image below, figure 3).

    PNG
    media_image6.png
    580
    855
    media_image6.png
    Greyscale

Regarding claim 38, Tran discloses all of the limitations set forth in claim 37, wherein the anterior facing surface and the radially outward facing surface extend perpendicular to each other (See image above, figure 3).
Regarding claim 40,  Tran discloses device configured for insertion into a capsular bag of an eye, the device comprising: an anterior portion (see image below, figure ), wherein the anterior portion comprises: a first rim, and a first opening, wherein the first rim surrounds the first opening; a posterior portion, wherein the posterior portion comprises: a second rim, and a second opening, wherein the second rim surrounds the second opening; an intermediate portion extending between the anterior portion and the posterior portion, wherein the intermediate portion protrudes radially outwardly from the anterior portion and the posterior portion (figure 3, see image above regarding claim 32); and a passage extending through the anterior portion, the intermediate portion, and the posterior portion, wherein the passage extends between the first opening and the second opening.

    PNG
    media_image7.png
    645
    656
    media_image7.png
    Greyscale

Regarding claim 41, Tran discloses all of the limitations set forth in claim 40, wherein the anterior portion further comprises a first sidewall extending in an anterior-posterior direction, wherein the posterior portion further comprises a second sidewall extending in the anterior- posterior direction, and the intermediate portion further comprises a third sidewall extending in the anterior-posterior direction (see image below, figure 3).

    PNG
    media_image8.png
    334
    710
    media_image8.png
    Greyscale


Regarding claim 43, Tran discloses all of the limitations set forth in claim 42, wherein the first sidewall has a first radially inward facing surface, the second sidewall has a second radially inward facing surface, and the third sidewall has a third radially inward facing surface, and wherein the third radially inward facing surface is radially outward of the first radially inward facing surface and the second radially inward facing surface (inner surfaces of sidewalls indicated in image above facing the interior of the passage).
Regarding claim 47, Tran discloses a device configured for insertion into a capsular bag of an eye, the device comprising: an anterior portion having a first opening therein (, wherein the anterior portion comprises a first sidewall, and wherein the first sidewall has a first radially outward facing surface; a posterior portion having a second opening therein, wherein the posterior portion comprises a second sidewall, and wherein the second sidewall has a second radially outward facing surface; an intermediate portion extending between the anterior portion and the posterior portion, wherein the intermediate portion comprises a third sidewall, wherein the third sidewall has a third radially outward facing surface (see image below, either surface is radially outward from the first and second radially outwardly facing surfaces), and 

    PNG
    media_image9.png
    499
    813
    media_image9.png
    Greyscale
.

    PNG
    media_image10.png
    640
    834
    media_image10.png
    Greyscale

Regarding claim 49, Tran discloses all of the limitations set forth in claim 47, wherein a widest portion of the passage is within the intermediate portion (see image above with respect to claim 35). 

Claims 52-57, 59, 60, 61, 66-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggleston (US20040148022). 
Regarding claim 52, Eggleston discloses a device configured for insertion into an eye, the device (1) comprising: an anterior portion (side of 2 facing lens 9 in figure 3 or side comprising rim 14 in figure 8A, 8B) comprising a first rim (edge defined by anterior surface of 2) 

    PNG
    media_image11.png
    364
    481
    media_image11.png
    Greyscale

Regarding claim 53, Eggleston discloses all of the limitations set forth in claim 52, wherein the at least one of the first and the second radially inner portions has a radially innermost edge (14), and wherein the at least one recess (16) extends from the radially innermost edge into the at least one of the first and the second radially inner portions (figure 8A). 

Regarding claim 55, Eggleston discloses all of the limitations set forth in claim 52, wherein the at least one recess has an open end and a closed end opposite the open end, and wherein the open end is contiguous with one of the first and the second openings.

    PNG
    media_image12.png
    523
    687
    media_image12.png
    Greyscale

Regarding claim 56, Eggleston discloses all of the limitations set forth in claim 52, wherein the at least one recess extends from an anterior surface of the at least one of the first and the second radially inner portions to a posterior surface of the at least one of the first and the second radially inner portions.

    PNG
    media_image13.png
    344
    667
    media_image13.png
    Greyscale

Regarding claim 57, Eggleston discloses all of the limitations set forth in claim 52, wherein the at least one recess includes a first recess (16) and a second recess (24) in the at least one of the first and the second radially inner portions (figure 7C, paragraph 0072). 
Regarding claim 68, Eggleston discloses all of the limitations set forth in claim 52, wherein an axial thickness of the first rim decreases as the first rim approaches the first opening (See image below).


    PNG
    media_image14.png
    287
    436
    media_image14.png
    Greyscale




    PNG
    media_image15.png
    293
    573
    media_image15.png
    Greyscale

Regarding claim 70, Eggleston discloses all of the limitations set forth in claim 52, further including a lens (9) configured to be received by the annular channel (figure 3). 
Regarding claims 52 and 59, according to an alternative interpretation, Eggleston discloses a device configured for insertion into an eye, the device (1) comprising: an anterior portion (side of 2 facing lens 9 in figure 3 or side comprising rim 14 in figure 8A, 8B) comprising a first rim (edge defined by anterior surface of 2) surrounding a first opening (12), the first rim having a first radially inner portion (portion comprising inside surface of rim 14); a posterior portion (opposite side of 2, at reference numeral 2 in figure 8B) comprising a second rim surrounding a second opening (rim of 2 defining opening 12), the second rim having a second radially inner portion (inside surface of bottom rim of 2 on posterior side), wherein at least one of the first and the second radially inner portions has at least one recess (see image below) therein; an intermediate portion extending between the anterior and the posterior portions 

    PNG
    media_image16.png
    930
    1417
    media_image16.png
    Greyscale

Regarding claim 61, Eggleston discloses all of the limitations set forth in claim 59, wherein centers of the first and the second recesses are radially aligned (see image above).
Regarding claim 66, Eggleston discloses all of the limitations set forth in claim 52, wherein the second rim has a corner edge (see image below).



    PNG
    media_image17.png
    415
    500
    media_image17.png
    Greyscale

Regarding claim 67, Eggleston discloses all of the limitations set forth in claim 66, wherein the corner edge is formed where two substantially perpendicular surfaces meet (See image above).
Regarding claims 52, 59, and 60, according to an alternative interpretation,  Eggleston discloses a device configured for insertion into an eye, the device (1) comprising: an anterior portion (opposite side of 2, at reference numeral 2 in figure 8B) comprising a first rim (edge defined by anterior surface) surrounding a first opening (opening shown in figure 2), the first rim having a first radially inner portion (portion comprising inside surface of rim 22); a posterior portion (side of 2 facing lens 9 in figure 3 or side comprising rim 14 in figure 8A, 8B) comprising a second rim (edge defined by posterior surface of 2) surrounding a second opening (rim of 2 defining opening 12), the second rim having a second radially inner portion (inside surface of rim of 2 on posterior side), wherein at least one of the first and the second radially inner .


    PNG
    media_image18.png
    504
    803
    media_image18.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39, 44- 46, 48, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (US 20050015145), as applied to claims 32, 40, and 47 above.
Regarding claims 39, 46, and 51, Tran discloses all of the limitations set forth in claims 32, 40, and 47, wherein Tran discloses that the base component can have integrally formed 
Regarding claim 44, Tran discloses all of the limitations set forth in claim 43, wherein although the exact angles of the radially inward facing surfaces are not clear in figure 3, at the points indicated in the figure below, it appears the third radially inward facing surface extends generally parallel to the first radially inward facing surface and the second radially inward facing surface. Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the radially inward surfaces of the first, second, and third, have surfaces that are specifically parallel to each other, since it has been held that a mere change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 

    PNG
    media_image19.png
    587
    775
    media_image19.png
    Greyscale

Regarding claims 45, Tran discloses all of the limitations set forth in claim 42, wherein although the exact angles of the third and first radially outward facing surface are not clear in figure 3, it appears the third radially outward facing surface extends generally parallel to the first radially outward facing surface (see image above regarding claim 47). It would have been within the level of one with ordinary skill in the art at the time of the invention to make the first and third radially outward surfaces specifically parallel to each other, since it has been held that a mere change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 
Regarding claim 48, Tran discloses all of the limitations set forth in claim 47, wherein although the exact angles of the first and third radially outward facing surface are not clear in 
Regarding claim 50, Tran discloses all of the limitations set forth in claim 47, wherein the third sidewall has an anterior facing surface, and wherein the anterior facing surface is generally perpendicular to the first radially outward facing surface (See image below). It would have been within the level of one with ordinary skill in the art at the time of the invention to make the anterior facing surface of the third sidewall and first radially outward surface specifically perpendicular to each other, since it has been held that a mere change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 

    PNG
    media_image20.png
    534
    727
    media_image20.png
    Greyscale

Claims 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Eggleston (US20040148022), as applied to claim 52 above, in view of Tran et al (US 20050015145).
Regarding claims 62-64, Eggleston discloses all of the limitations set forth in claim 52, but does not specifically disclose the dimensions of the opening. However, Tran disclose an intraocular lens system, wherein the base component can be any suitable interior diameter (paragraph 0031). Tran further discloses examples of interior diameters are 7-9mm. Therefore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, it would have been within the level of one with ordinary skill in the art at the time of the invention to make at least a portion of the first opening has a diameter of between approximately 6.249 mm and 6.62 mm, at least a portion of the second opening has a diameter of between approximately 5.45 mm and 6.351 mm, or at least a portion of the annular channel has a diameter of between proximately 6.949 mm and 7.051 mm.
Regarding claim 65, Eggleston discloses all of the limitations set forth in claim 52, wherein the anterior, the intermediate, and the posterior portions form an annular body (figures 2 and 3), but does not disclose a pair of haptics. Tran discloses an intraocular lens system, wherein the base component further comprises a pair of haptics (16) protruding radially outwardly from the annular body for fixating the first component within the capsular bag and to make the device axially stable (abstract, paragraph 0009, 0033). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the device further comprise a pair of haptics, as taught by Tran protruding radially outwardly from the annular body in order to fixate the annular body within the capsular bag and to make the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771